Citation Nr: 0211668	
Decision Date: 09/10/02    Archive Date: 09/19/02	

DOCKET NO.  96-46 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for Buerger's Disease.


REPRESENTATION

Appellant represented by:	John J. Borsos, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 and later rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Salt Lake City, Utah, which 
denied service connection for Buerger's Disease (formally 
known as "Thromboangiitis Obliterans").  The veteran 
perfected an appeal of this determination.

This case was previously before the Board and in June 1998, 
March 2001, and August 2001 it was remanded to the RO for 
procedural and/or developmental actions to include 
notification and/or development in compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096.  The case has since been returned to the 
Board and is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and obtained medical opinions in 
order to assist the veteran in substantiating his claim for 
VA benefits.

2.  Buerger's Disease was not shown in service and is not 
shown to be related to any incident of service.

3.  Buerger's Disease was first clinically diagnosed more 
than one year after the veteran's service separation; there 
are no objective signs and symptoms that this disease was 
manifested to a compensable degree prior thereto. 



CONCLUSION OF LAW

Buerger's Disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed Reg 45, 620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice contemplated by law.  In this regard, by the RO 
decisions, the statement of the case, the supplemental 
statements of the case, correspondence with the veteran and 
his attorney-representative, and the BVA Remands, the veteran 
has been notified of the laws and regulations governing his 
claim for service connection for Buerger's Disease, including 
the VCAA, and the reasons for the determination made 
regarding this claim.  Moreover, VA has made reasonable 
efforts to obtain all relevant records.  Specifically, the 
information and evidence that have been associated with the 
claims file consist of all available service medical records, 
post-service medical records, including VA and private 
hospital, examination, and outpatient reports, information in 
the form of medical text, Social Security Administration 
(SSA) records, and written arguments presented by the veteran 
and his attorney-representative.  The RO has also obtained 
medical opinions regarding the onset of the veteran's 
Buerger's Disease and any claimed relationship between this 
disease and the veteran's military service.  Thus, the Board 
determines that all relevant data have been obtained for the 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In making this determination, the Board observes that there 
does not appear to be other obtainable evidence not already 
of record which would be relevant to the claim.  In this 
context, the Board recognizes in several reports of private 
and VA examination, as well as during the course of personal 
hearings held before the RO, the veteran indicated that he 
had received treatment during service at the Fort Clayton 
Hospital, and shortly after service in July 1972 at the Lynn 
Hospital.  However, in a September 1996 SOC, the RO noted 
that it had been informed by the service department that no 
additional service medical records were available for the 
veteran.  (See also Response from National Personnel Records 
Center, dated June 5, 1996).  The SOC was sent to the 
veteran's address of record and was not returned as 
undeliverable.  Additionally, in correspondence dated in 
September 1979, a representative of the Lynn Hospital also 
informed that it had no records pertaining to the veteran.  
Moreover, the veteran testified at a hearing at the RO in 
November 1995 that the records of his treatment at the Lynn 
Hospital in July 1972, were no longer available.  The Board 
therefore concludes that the veteran received adequate notice 
of the medical records that VA was unable to obtain.  Thus, 
under the circumstances of this case, VA has satisfied its 
duties to notify and assist the veteran in this case.  
38 U.S.C.A. §§ 5103 5103A (as amended).

Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal, adjudication of the 
claim at this juncture may go forward because it poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Factual Background

The service medical records indicate that the veteran 
received treatment for a rash at Fort Clayton Hospital in May 
1970, which was attributed to a probable insect bite.  Upon 
separation examination conducted in April 1971, the veteran's 
lower extremities and vascular system were clinically 
evaluated as normal, indicating no evidence of symptoms or 
pathology of either erythema nodosum or Buerger's Disease.

Post service medical records include VA outpatient treatment 
records compiled between June 1976 and January 1977, which 
show that the veteran presented in June 1976 with a one-year 
history of migratory superficial phlebitis.  These record 
indicate that the phlebitis had been gradually expanding from 
the veteran's ankle, and that he now had involvement above 
the knees.  The physical examination showed that the veins 
were superficial red cords, nodular feeling, and tender.  The 
veteran was noted to have no other symptoms and to be 
otherwise normal on examination.  The diagnosis was of 
migratory superficial phlebitis, questionable vasculitis.

Private treatment records, received in late 1979 and early 
1980, show that a private physician (Dr. White) treated the 
veteran in November 1972 for a three-month history of left 
lower leg pain with inflammation.  This disorder was 
originally assessed as questionable thrombophlebitis but was 
noted to be "[l]ater diagnosed as erythema nodosa."  
Between December 1977 and September 1979, the veteran 
received treatment for recurrent raised, red tender nodules 
developing on the hands, legs and arms by H. S. Goldberg, 
M.D., who noted that the veteran had this problem for 
approximately the last five years.  According to Dr., 
Goldberg, despite therapy, the veteran continued to suffer 
from lesions, which were describe as quite tender and 
disabling.  The diagnosis was of nodular vasculitis.

Private medical records pertaining to treatment provide by 
the Massachusetts General Hospital in September 1976, and by 
the Leahy Clinic Foundation in September 1978, disclose that 
the veteran was treated for recurrent skin nodules diagnosed 
as erythema nodosum.  The clinical history obtained at the 
Massachusetts General Hospital (in September 1976) indicates 
that two years earlier the veteran had bumped into a 
headboard, and that this event produced painful, red, hot 
left pretibial swelling approximately 5 centimeters in 
diameter.  It was noted that the swelling enlarged and spread 
bilaterally along the tibia to involve the knee, and that 
about approximately one year ago it skipped downwards to 
involve the foot.  It was further noted that the veteran had 
been seen by numerous local physicians who felt that his 
inflammation appeared to be running with the veins and had 
diagnosed phlebitis.  Following extensive evaluation and a 
skin wedge biopsy from an active lesion, which revealed a 
superficial lymphohistiocytic infiltrate about venues, 
erythema nodosum was diagnosed.

In a letter dated in September 1979, Dr. Goldberg reported 
that he initially saw the veteran in December 1977 for 
problems with tender nodules on the legs and left hand of 
about 31/2 years' duration.  He noted that the veteran had been 
followed at the Massachusetts General Hospital and that a 
biopsy was performed, the results of which indicated a 
diagnosed as erythema nodosum.  He further reviewed the 
veteran's treatment and noted that, when last seen in April 
1979, the veteran was continuing to develop new tender 
nodules and a particularly bothersome lesion on the left 
great toe.

In October 1979, a physician at the Robert D. Brigham 
Hospital noted that the veteran had an episode of "white" 
fingers that turned cold, which he indicated could be 
Raynaud's disease, and that the veteran was also still 
experiencing episodes of nodules.  Following a physical 
examination, the resulting diagnosis was of necrotizing 
vasculitis. 

A July 1981 operative note reflects that the veteran 
underwent surgery at the Brigham and Women's Hospital for a 
gangrenous right small toe, following a period of 
hospitalization in June 1981 for vasculitis.  The historical 
data obtained during this hospitalization included a notation 
that the veteran was in good health until 1972, when he 
developed a painful, red lesion on his left leg and that a 
biopsy of this lesion was consistent with vasculitis.

In a letter dated in June 1983, the veteran's private 
physician (C. B. Ledig, M.D.), stated that he had been 
following the veteran since October 1982 for his vascular 
problems.  He noted that the veteran demonstrate many 
features of thromboangiitis obliterans (Buerger's Disease), 
which although uncommon in this country is occasionally seen.  
He reported that the veteran's disease initially presented 
with a migratory superficial phlebitis, which was initially 
diagnosed as erythema nodosum.  He added that he thought this 
diagnosis was not correct, but actually represented a 
migratory phlebitis, which sometimes occurs in the early 
course of thromboangiitis obliterans.

In a September 1983 letter, which was addressed to a private 
physician, it was noted that in about 1972 the veteran began 
to develop skin nodules and had subsequent evidence of a 
vasculitic process.  It was also noted that the veteran was 
subsequently diagnosed to have Buerger's Disease.

VA outpatient treatment records, dated in January 1991, show 
that the veteran was evaluated and treated for Buerger's 
Disease.  It was noted that the veteran's second and fifth 
digit of the right foot had been amputated secondary to 
gangrene from Buerger's Disease, and that currently the 
veteran has a Grade I ulceration of the right hallux, which 
was described as healed on follow-up evaluation in February 
1991.

In a letter dated in October 1991, M. G. Spencer, M.D., 
reported that the veteran is claiming he contracted 
thromboangiitis obliterans in service.  He observed that the 
veteran felt that he had thromboangiitis obliterans and/or 
symptoms thereof all along even though it took several years 
to make a definite diagnosis for this condition.  Dr. Spencer 
stated that he realized a diagnosis of the veteran's 
condition came late but expressed his similar belief that the 
veteran's problems all along was actually thromboangiitis 
obliterans.

In a letter dated in October 1994, D. L. Stromquist, M.D., 
stated that he had been treating the veteran since December 
1993 and that the veteran, who claimed a history of Buerger's 
Disease, had been referred to him by a vascular surgeon.  He 
reported that he had never seen records to substantiate the 
veteran's diagnosis of Buerger's Disease but that he believed 
the diagnosis is most likely correct, as it was consistent 
with his clinical findings.

On a VA examination in February 1995, the veteran was noted 
to have a 25-year history of smoking and to currently smoke 
one pack of cigarettes per day.  The veteran informed his 
examiner that he first developed symptoms of Buerger's 
disease in 1972, when he developed nodules in his left leg 
diagnosed as erythema nodosum.  It was noted that the veteran 
had two toes amputated on his right foot secondary to 
gangrene in 1980 and 1981.  On physical examination, the 
veteran's left lower extremity was found to be slightly 
bluish in coloration and quite sensitive to touch.  His feet 
were extremely numb and hypersensitive to touch.  The 
diagnosis was of Buerger's Disease.

Medical treatise and Internet search information submitted by 
the veteran in connection with his claim includes a 
discussion of the clinical features and etiology of erythema 
nodosum and thromboangiitis obliterans.  One of the journal 
articles received reported that erythema nodosum is a 
cutaneous reaction pattern consisting of nodular lesions 
located primarily over the extensor surfaces of the lower 
extremities and that the eruption may be associated with a 
wide variety of disease processes.  An article on Buerger's 
disease notes that the course of this disorder is not yet 
known but that smoking is very closely related to 
exacerbations and remissions of the disease.  Another article 
observes that the disease seems to commence peripherally and 
external proximally and may pass unnoticed until occlusive 
lesions involving the forearms or crurial arteries are 
presented.  It adds that the first clinical manifestations 
are multifarious; coldness, paresthesias, skin color changes, 
skin lesions, rest pain, and intermittent claudication.  
Another article observes that there appears to be an interval 
often from 1 to 2 years between the initial onset of symptoms 
and the eventual involvement of the suprapopliteal segment, 
which is usually signaled by the development of calf 
claudication.  

On VA arteries and vein examination in August 2000, it was 
noted, as medical history, that the veteran developed painful 
red lesions on his left leg initially in 1972, which in later 
biopsies were revealed to be vasculitis.  He subsequently 
developed symptoms of Raynaud's syndrome and necrosis of one 
fingertip of the right hand and of the fifth right toe.  It 
was further noted that VA medical notes in June 1976 revealed 
a history of superficial phlebitis for at least one year that 
started to progress from the ankles to above the knees.  It 
was also observed that the veteran has had four toes 
amputated, three due to gangrene and infection.  The veteran 
was also noted to present with a long history of cigarette 
smoking.  The examiner reported that the veteran's symptoms 
consisted of considerable pain and burning in the feet and 
toes with standing and walking.  The veteran also complained 
of burning in the feet and hands with color changes in-on 
exposure to cold.  The physical examination revealed that the 
veteran's right second and fifth toes and left two middle 
toes had been amputated.  There were bilateral femoral pulses 
palpable and these appeared to be full.  The posterior tibial 
pulses were palpable bilaterally but the dorsalis pedis 
pulses were not definitely felt.  The feet were warm in 
temperature.  The examiner explained that thromboangiitis 
obliterans (Buerger's Disease) is an inflammatory occlusive 
vascular disease involving small and medium size arteries and 
veins in the distal upper and lower extremities.  The cause 
is unknown and involves males most frequently under the age 
of 40.  The examiner further observed that there's a definite 
relationship to smoking and that the clinical features of 
thromboangiitis obliterans are claudication of the affected 
extremities and migratory superficial vein thrombophlebitis 
involving the lower calf and feet region.  The examiner 
concluded that the veteran's clinical manifestations were 
compatible with a peripheral angiitis on the basis of 
Buerger's Disease (thromboangiitis obliterans).  He expressed 
the opinion that if it is documented the veteran did develop 
red lesions on his lower extremities in 1972, it was his 
opinion that this could be the early manifestations of 
Buerger's Disease.

At a personal hearing on appeal in November 2000 the veteran 
testified that he received treatment back in 1972 for what 
was diagnosed at the time as erythema nodosa by Dr. C. White.  
He said that in July 1972 he presented to the Lynn Hospital 
Emergency Room with a red-hot lesion on his left front leg 
and that this lesion began to grow from that point on.  He 
said that prior to this lesion, he was treated in service for 
right foot pain and was diagnosed "possibly with 
tendonitis."  He further testified that in service he 
performed duty as a food inspector and related that his 
research had disclosed rye was a major contributor to his 
disease. 

On VA examination in March 2001, the examiner noted that a 
review of the veteran's service medical records reveals no 
medical examination for symptoms compatible with Buerger's 
Disease, only a skin rash in May 1970, which was attributed 
to insect bites.  He added that the post service clinical 
records show multiple medical examinations in 1976 to 1979, 
revealing the presence of recurrent raised red, tender 
nodules on the hands, legs and arms for a duration of five or 
so years.  He observed that there were no medical records in 
the 1970's, which mentions symptoms of intermittent 
claudication, peripheral temperature changes, or diminished 
arterial pulses.  He noted that the subsequent medical 
developments, however, have revealed ischemic peripheral 
vascular manifestations compatible with Buerger's Disease or 
thromboangiitis obliterans.  It was the examiner's impression 
that the medical notes in the 1970's indicated the presence 
of migratory superficial phlebitis in the upper and lower 
extremities, and that the veteran subsequent developed 
ischemic peripheral vascular manifestations.  While he 
commented that the entire picture is compatible with 
Buerger's Disease, he noted that it could not be documented 
that either the migratory phlebitis or the ischemic arterial 
manifestations began in service or within one year of the 
veteran's discharge from service.

Private clinical records received from D. L. Stromquist, 
M.D., in August 2001 include a copy of a February 1998 
medical report in which he reports treating the veteran since 
1993 for Buerger's Disease.  Dr. Stromquist observed that the 
veteran has ongoing serious impairment in his small vessel 
circulation to his hands and feet.  In an August 2001 letter, 
Dr. Stromquist observed that there was a dispute as to the 
time of the initial onset of the veteran's Buerger's Disease.  
He stated that he understood that the veteran had a diagnosis 
of erythema nodosum at some time in the relatively remote 
past.  He added that he had no doubt that the veteran's 
erythema nodosum was a manifestation of Buerger's Disease.  
Dr. Stromquist also thought that it was appropriate to 
believe that the onset of Buerger's Disease may be gradual, 
and that there may be subclinical disease for an unknown 
period of time prior to overt manifestations.

Medical records received from the Social Security 
Administration in November 2001 include a report of a May 
1991 disability examination provided to the veteran by C. Q. 
Edwards, M.D., who noted that in 1972 the veteran was found 
to have Buerger's Disease and a history of alcohol, cocaine 
and tobacco use.  This pertinent diagnoses included Buerger's 
Disease.  Dr. Edwards reported that this disorder probably is 
made worse by the veteran's tobacco abuse.

On a VA examination in December 2001, the examiner noted that 
he had been requested to resolve a question as to whether or 
not it is at least as likely as not that the veteran's 
Buerger's Disease was manifested in service or within the 
first post service year.  He also noted that he had been 
requested to offer an opinion as to whether the disease might 
have been in an incubation stage during that time frame and 
not yet diagnosed.  The examiner specifically noted that he 
had reviewed the veteran's claims file, as well as the 
current VA medical record and other information provided by 
the veteran during the examination.  During this examination, 
the veteran provided a history of present illness which 
included that he was in his usual good health until 
approximately July 1972, when he developed a nodule in his 
left anterior leg.  He stated that he was seen for this in 
service but that a record of this treatment was lost in a 
flood.  He reported that he finally saw a Dr. White in 
November 1972, who subsequently diagnosed his nodule by 
biopsy erythema nodosum.  As social history, it was noted 
that the veteran smoked heavily, at least one pack per day 
and had done so for over 40 years since his early teens.  On 
physical examination, the veteran's feet and lower 
extremities were significant for no current nodules evident 
that would suggest active erythema nodosum.  The veteran's 
feet were somewhat cool.  He was noted to have four amputated 
toes with good capillary refill in his remaining toes.  There 
was loss of hair in his sock distribution in both feet.  
There was no focal tenderness.  Dorsalis pedis and posterior 
tibial pulses were not palpable in either foot.

As a clinical assessment the examiner stated that the veteran 
clearly suffers from severe peripheral vascular disease and a 
history suggestive of erythema nodosum.  He added that the 
severe peripheral vascular disease and probable coronary 
artery disease are most likely secondary to his heavy and 
longstanding tobacco use.  He also stated that the veteran 
might indeed have some component of Buerger's disease, which 
also is most likely secondary to, and aggravated by his 
tobacco use.  The examiner further stated that upon review of 
the veteran's record, he found no evidence to conclude that 
the veteran suffered from active Buerger's Disease or 
erythema nodosum within the 12-month period following 
service.  He noted that the earliest record available is one 
that did report a nodule in the leg in November 1972, and 
that the veteran may well have been in the beginning stages 
of vasculitis and vascular disease in mid-1972, but there is 
no evidence to support this in the file.  He also added that 
he could not document significant vascular disease in the 
relevant period.  The examiner also stated that to his 
knowledge there is no incubation period for Buerger's 
Disease, which is mostly caused and aggravated by tobacco 
abuse, and in this case, seems to be the result of tobacco 
use by the veteran.  In summary, the examiner stated that the 
veteran appears to suffer from significant peripheral 
vascular disease, a possible component of Buerger's Disease, 
which would be small vascular thromboangiitis obliterans, and 
claudication resulting from tobacco abuse, with no objective 
evidence to verify a condition being present while he was in 
active duty in the service, or 12 months thereafter.

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If thromboangiitis obliterans (Buerger's Disease) 
is manifested to a degree of 10 percent within one year after 
separation from service, the disease may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, when all of the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran has testified to the effect that he was treated 
in the immediate post service period for a condition that was 
diagnosed at the time as erythema nodosum and possible 
phlebitis.  He maintains that these conditions were 
manifestations of his current Buerger's Disease, and that 
this disease had its initial onset in service when he was 
evaluated and treated for right foot pain at a military 
facility in the Panama Canal Zone.  In the alternative, the 
veteran contends that the Buerger's Disease had its onset 
within the first post-service year.  In this regard, the 
veteran asserts that this disease was clinically manifested 
in 1972 by symptoms of red lesions on the veteran's left leg, 
which were later diagnosed as erythema nodosum.  However, the 
evidence of record does not support the veteran's contentions 
to warrant service connection for Buerger's Disease.

In this case, there is no clinical evidence documenting a 
diagnosis of Buerger's Disease during the veteran's service 
or for many years thereafter, and the veteran has failed to 
provide any evidence to show otherwise.

The veteran's contention that the lesions for which he was 
treated for in 1972 and which were subsequently diagnosed as 
erythema nodosum, were in fact the early manifestations of 
his Buerger's Disease, however, is supported by several of 
his private physicians.  Dr. Ledig in a 1983 letter expressed 
his belief that the early diagnosis of erythema nodosum was 
incorrect and "that this actually represented a migratory 
phlebitis, which sometimes occurs in the early course of 
thromboangiitis obliterans."  Dr. Spencer, in his October 
1991 letter, expressed his belief that while a diagnosis of 
thromboangiitis obliterans came late "[the veteran's] 
problem all along was actually thromboangiitis obliterans."  
Most recently, Dr. Stromquist in an August 2001 letter noted 
that there was a dispute as to the onset of the veteran's 
thromboangiitis obliterans, while also noting that the 
veteran had a diagnosis of erythema nodosum in the remote 
past.  Dr. Stomquist stated in unequivocal terms that he had 
no doubt that erythema nodosum in the veteran was a 
manifestation of Buerger's Disease. 

Furthermore, the Board notes that the VA examiner in August 
2000 stated that if the veteran did develop red lesions in 
his lower extremities in 1972, then in his opinion this could 
be the early manifestations of Buerger's Disease.  In 
formulating this opinion, the VA physician appears not to 
have considered the October 1979 medical report by the 
veteran's private physician, which indicates treatment in 
November 1972 for left lower leg pain with inflammation of 
three months' duration.  However, the same VA physician in 
February 2001, upon a further review of the veteran's service 
medical records and post-service medical records, noted that 
the veteran did in fact suffer from symptoms of phlebitis in 
the 1970's and subsequent ischemic peripheral arterial 
vascular disease, symptoms that were compatible with 
Buerger's Disease.  By contrast, the VA physician also stated 
that it could not be documented that such symptoms began 
during the veteran's period of military service or within one 
year of the veteran's (June 1971) military discharge.

Thus, any failure on the part of the VA examiner in August 
2000 to consider the veteran's treatment in 1972, however, 
was cured by that same VA examiner in February 2001.  This 
examiner nevertheless, while noting that the veteran had 
received treatment in November 1972 for a nodule in the leg, 
was unable to identify, after a comprehensive review of the 
veteran's medical records, a condition, to include 
significant vascular disease, in service or within the first 
post-service year that was representative of the onset of 
Buerger's Disease. 

In weighing the evidence of record the Board concludes that 
the weight of the evidence is against a finding that 
thromboangiitis obliterans (Buerger's disease) was 
demonstrated to a compensable degree of symptomatology within 
one year after service.  Here we observe that 38 C.F.R. 
§ 3.307(c) states:  

Prohibition of certain presumptions:  No 
presumptions may be invoked on the basis 
of advancement of the disease when first 
definitely diagnosed for the purpose of 
showing it's existence to a degree of 
10 percent within the applicable period.  
This will not be interpreted as requiring 
that the disease be diagnosed in the 
presumptive period, but only that there 
be then shown by acceptable medical or 
lay evidence characteristic 
manifestations of the disease to the 
required disease, followed without 
unreasonable time lapse by definite 
diagnosis.  

Therefore, although the veteran's claim should not be denied 
solely on the basis that he was not diagnosed with 
thromboangiitis obliterans until after the presumptive year 
had expired, one cannot presume that he was 10 percent 
disabled during the presumptive period by symptoms which 
could arguably, as evidenced above, be the onset of this 
disorder.  Symptomatology sufficient to establish 10 percent 
disability must have been present during the presumptive 
period to permit application on the presumption to a 
diagnosis made after the presumptive period.  Id.  

Here, the Board deems that the presumptive service connection 
does not apply to the veteran for his claim of Buerger's 
disease because there is no evidence of record that the 
veteran's condition was manifested to the required degree 
within the presumptive period.  38 C.F.R. § 3.307(b)(e).  In 
fact, there is evidence to the contrary.

Clinical findings recorded in the 1970's did not reveal that 
the veteran had any circulatory impairment, with 
paresthesias, temperature changes and/or occasional 
claudication to include claudication on walking more than 
100 yards during the presumptive period.  The initial 
clinical records including VA progress notes dated in 1976 
only document the veteran had recurrent red tender nodules 
with no other symptoms and that he was otherwise normal on 
examination.  

Consequently, even assuming, arguendo, that the veteran's 
erythema nodosum was an early manifestation of his later 
diagnosed thromboangiitis obliterans, the veteran does not 
warrant service connection for this disorder as he does not 
satisfy the requirements for a compensable rating for 
thromboangiitis obliterans during the presumptive period.  
See 38 C.F.R. § 4.104, Diagnostic Code 7115 before and 
subsequent to January 12, 1998.  

The Board notes that in support of his claim the veteran has 
submitted a number of medical treatises and Internet search 
results dealing with Buerger's disease and the onset of 
related symptoms.  In Quiamco v. Brown, 6 Vet. App. 304 
(1994), the Court held that treatise quoted must bear 
directly on the veteran's medical condition.  The Board finds 
that some probative value and weight must be attached to this 
evidence however the evidence does not speak to the specific 
facts of the case, specifically symptoms demonstrated by the 
veteran here within the post service year, and therefore its 
value is considerably diminished.  

In sum as the veteran's Buerger's Disease was not manifested 
in service or to the required degree within the presumptive 
period, service connection for Buerger's Disease is not 
presumed and the claim must be denied.




ORDER

Service connection for Buerger's Disease is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

